RECEIVED

 

MAY 15 2019 UNITED STATES DISTRICT COURT
| WESTERN DISTRICT OF LOUISIANA
WESTER GIBTMCT Gr LOUISIA ALEXANDRIA DIVISION
ROGELIO DAVID CAMPOS, CIVIL ACTION NO. 1:18-CV-00538
Plaintiff
VERSUS JUDGE DRELL
CITY OF NATCHITOCHES, £7 MAGISTRATE JUDGE PEREZ-MONTES
AL.,
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Campos’s Motion to Revise (Doc. 45) is DENIED.

IT IS FURTHER ORDERED that Campos’s Motion to Amend (Doc. 51) is
DENIED AS FUTILE.

IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc. 34) is
GRANTED.

IT IS FURTHER ORDERED that Campos’s complaint is DISMISSED WITH
PREJUDICE.

IT IS FURTHER ORDERED that Campos’s Motion to Compel Production (Doc.

42) is DENIED AS MOOT.
THUS ORDERED AND SIGNED in Chambers at ‘4 gisiana, on this

71 MW)
day of iF _ aut 2019.
OSS

DEE D. DRELL, JUDGE a
UNITED STATES DISTRICT COURT
